Smith, J:
In the above case, upon examination of the statutes relating to partition and administration of estates and the authorities. cited, the court is of the opinion that the demurrers filed to the amended petition should be overruled.
When an executor or administrator is appointed, the personal estate, as well as the real estate of the decedent so far as may be necessary to pay any debí, become assets in the hands of such executor and administrator, and it is the duty of the personal representative to so subject these assets.
In the case at bar the claim of Lena Gourjon was duly presented to and allowed by the personal representative as a valid claim against the estate of B. Cavagna, and the debtor thus had a right to rely upon its payment or subjection of the assets of the estate for this purpose as far as such assets would go.
It is no doubt with this in view that section 6174 provides ‘that nothing herein contained shall be so construed as to prohibit any executor or administrator from proceeding to sell land belonging to such estate to pay any debts, when the same has been sold on partition or, otherwise’ evidently meaning that 'for the payment of valid debts of an estate the property would be liable until such debts are fully paid or proportionately so.
The court would ¿all attention to the case of Ambrose, Admr. v. Byne, Admr., 61 Ohio St., 146, and the opinion of the court therein.
As suggested, the heirs of B. Cavagna being in court, they could be held for the money received by the defendants, James M. Glenn and David Sinton.
The demurrers, therefore may be overruled.